Citation Nr: 1639729	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In November 2014, the Board remanded the Veteran's claim of entitlement to service connection for a low back disability for further evidentiary development.  
Additionally, the Board reopened the previously denied claim of entitlement to service connection for a right shoulder disability and denied the claim on the merits.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court vacated the Board's November 2014 decision and remanded the matter for action in compliance with a Memorandum Decision.

The issues of entitlement to service connection for right shoulder and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied entitlement to service connection for a right shoulder disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received more than one year since the November 2009 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision that denied entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable action taken herein as to the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder disability, no discussion of the VCAA requirements are required.  




II.  New and Material Evidence

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

In a November 2009 rating decision, the RO denied the Veteran's original claim of service connection for a right shoulder disability for lack of a nexus between the Veteran's current right shoulder disability and his military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the November 2009 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the November 2009 rating decision consisted of service treatment records (STRs), March 1973 and May 2009 VA examination reports, VA treatment records, and the Veteran's statements.  Specifically, STRs reveal that the Veteran was involved in a motor vehicle accident.  He sustained multiple contusions and lacerations to his right arm and shoulder.  X-rays did not show any evidence of a fracture or any other abnormality to the right arm or shoulder.  See hospital reports dated July 1971.  Moreover, his September 1972 separation examination contains normal evaluation of the musculoskeletal and noted scars on his right arm.  In the March 1973 VA examination report, the examiner did not find any orthopedic pathology and no opinion was rendered.  During the May 2009 VA examination, the VA examiner diagnosed right shoulder strain with impingement; similarly, no opinion was given. 

Since the November 2009 RO denial, the following evidence has been added to the record: a statement from the Veteran's treating physical therapist, VA treatment records, October 2011 VA examination report, February 2014 Board hearing transcript, and January 2015 VA medical opinion.  Notably, the October 2011 VA examination report and February 2014 hearing testimony include assertions of a continuity of symptomatology beginning in service and since that had not previously been considered.

The Veteran is presumed credible in his reports for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  The new reports about a continuity of symptomatology relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the reports received since November 2009 are new and material evidence, and the claim of service connection for a right shoulder disability must be reopened.  Id.; 38 C.F.R. § 3.156.


ORDER

New and material evidence is sufficient to reopen a claim of service connection for right shoulder disability, has been received; to this limited extent, the appeal is granted.


REMAND

Right Shoulder

The Veteran claims that his right shoulder disability is related to his military.  In particular, he asserts that he has suffered from right shoulder pain since his in-service motor vehicle accident. 

The Veteran's STRs confirm that in July 1971 he was involved in a motor vehicle accident and incurred contusions and lacerations to his right arm and shoulder; however, x-ray reports showed no abnormalities of the right shoulder.

Post service, the Veteran has been afforded VA examinations and VA opinions to determine the etiology of his right shoulder disability.  During VA examinations, the Veteran reported that after service, he worked in construction with managerial 
and physical duties, and worked for an employer that installed vacuum systems, stereo systems, and fire places.  See, e.g., VA examination report dated May 2009.  In an April 2011 VA examination report and an October 2011 VA opinion, the VA physician opined that the Veteran's current right shoulder disability is not related to his military service.  The VA physician's negative nexus opinion was largely based on the Veteran's post-service occupation.  Specifically, the VA physician stated that following the Veteran's military service "he has always done very heavy physical labor" and "the [V]eteran has a long history of construction, overhead work, on his knees, doing lifting, and one would expect to have development of degenerative disease in that type of occupation, and his bilateral shoulder presentation is consistent with that type of work, as well."  emphasis added.

During the February 2014 Board hearing, the Veteran indicated that the April 2011 and October 2011 VA physician embellished his physical labor occupations since service.  The Veteran acknowledged that he has worked in construction following service; however, he indicated that his post-service occupations included other types of responsibilities than physical labor and some were more managerial type positions.  Moreover, the Veteran denied daily lifting of heavy objects on a regular basis during the course of his post-service occupations as the April 2011 and October 2011 VA physician suggested.

In the February 2016 Memorandum Decision, the Court found that the Board failed to provide adequate reasons or bases for rejecting lay evidence and remanded the matter to the Board to reconsider the Veteran's lay statements as to continuity of symptoms and provide a more thorough statement of its reasons or bases for any conclusion it reaches.   

Low Back Disability

The Veteran claims that his low back disability is the result of lifting a vehicle during his military service.  See, e.g., VA treatment record dated August 2009.

The Veteran was afforded a VA examination in April 2011 to determine the etiology of his low back disability.  The VA examiner provided an equipoise opinion as to the Veteran's low back disability and his military service; however, the examiner expressed a negative medical opinion.  Moreover the examiner rejected the Veteran's reports based upon an absence of contemporaneous medical treatment.

Pursuant to the November 2014 Board remand, a VA opinion was obtained in January 2015 to determine the etiology of the Veteran's back disability.  The VA physician provided a negative nexus opinion between the Veteran's back disability and his military service.  Similarly as above, the VA physician's opinion was partly based on the Veteran's post-service occupation as a construction worker partaking in heavy labor continuously since his separation from service.   

The Board finds that a reexamination is necessary to obtain a medical opinion based on an account of the Veteran's employment history, particularly the specific nature of his duties.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since January 2015.  All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder and low back disabilities.

The examiner should elicit from the Veteran his post-service occupations and how much physical labor was involved.  Then following a review of the claims file , the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that right shoulder and back disabilities had their onset in service, or are otherwise related to service, including as due to the in-service motor vehicle accident and lifting a vehicle.  

The examiner should take into consideration the Veteran's descriptions of continuity of symptoms since service and of his description of his post service construction work as being less than strenuous.  

The absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports. The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail. If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


